Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra (See ISR) in view of Dave (US2012/017900; See ISR). 
	Hazra teaches a process to obtain purified insulin glargine containing less than 1% of glycosylated impurities (column 3: lines 1-3). This reference teaches that for the purification process, the first mixture comprises partially purified non-glycosylated insulin glargine, which is obtained by low pH-based RP-HPLC (example 6) wherein the column is (a) packed with silica based C8 resin, (b) loading of column at a capacity <50 g/L, (c) equilibrated with 10% acetonitrile in 250 mM acetic acid. This step is then followed by step d) eluting said insulin glargine with said acetonitrile and w) a second step of re-equilibrating the column matrix with 10% acetonitrile at a pH 3 to 8.5 and re-eluting the said insulin glargine with said acetonitrile (claim 1). 
	The difference between the prior art and the instant claims is that the prior art reference does not teach washing the RP-HPLC column with an ion pairing agent. 
	Dave teaches a RP-HPLC process for purification of insulin analogues, such as glargine and lispro, said process comprising the steps of a) packing RP-HPLC column with Silica (C4-C18) based resin, b) loading the insulin mixture on the column, c) washing the column with an ion pairing agent such as hexane sulphonic acid in combination with the organic modifier such as acetonitrile at a pH 2.5 to 8.5 and d) performing a linear gradient of about 10% to about 70% for eluting the purified insulin from the column [0011]. Dave teaches that the ion pairing agent absorbs the stationary phase via the hydrocarbons, which create a double layer to allow the protein to under go both ion exchange with the electron and a reverse effect with the stationary phase, which increase hydrophobicity and prevent the protein bands from merging during elution in order to obtain more pure protein samples [0003-0004, 0006 -0007].  
	It would have been obvious to the skilled person in the art to use the ion pairing agent of Dave in the purification process of Hazra because both teachings are related to the washing step of insulin purification, and Dave teaches that using the ion pairing agent prevents the protein bands from merging during elution. One would be motivated to use the ion pairing method of Dave in combination with Hazra because Dave teaches that preventing the protein bands from merging results in more purified peptides. As such, there is a reasonable expectation of success that the ion pairing agent of Dave can be used with the method of Hazra to obtain an insulin analogue that is over 99.95% pure. 
	As such, claims 1-6 are rendered obvious because the method steps of claim 1 are met and the adjusted pH and concentrations of claims 2-6 are overlapped by those taught by the prior art. Claims 9, 11 and 13 are rendered obvious because the final product is over 99.95% pure glargine. Claim 14 is rendered obvious because both references such as teach acetonitrile.  Claims 10 and 12 are rendered obvious because Dave teaches Lispro as one of the insulin analogues [0009]. 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra in view of Dave as applied above in further view of Kroeff (See ISR). 
The teachings of Hazra and Dave have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach that the ion paring agent is octane sulfonic acid.
	Kroeff teaches that, in the RP-HPLC purification process of insulin, octane sulphonic acid (OSA) may be used as ion-pairing agent along with the organic modifier acetonitrile (page 48).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Dave and used OSA as the ion paring agent because Kroeff teaches that OSA is an effective ion pairing agent. One would be motivated to do so because Kroeff teaches that OSA is preferable for ion paring insulin derivatives. As such, there is a reasonable expectation of success that the method of Hazra and Dave can be effectively carried out with the OSA ion pairing agent of Kroeff to yield a glargine that is over 99.95% pure.  
	Therefore, claims 7, 8 and 15-18 are rendered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654